EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ann M. Cannoni on Wednesday, 03 November 2021.
Claim 38 is amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
38. (Amended in part) “… the at least one sublayer comprising at least one [[of an]] antimicrobial material and at least one [[a]] pH buffering material; and …”
Terminal Disclaimer
The terminal disclaimer filed on 28 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending case 16/696026 to Erbey, II; John R. et al. (US 20200094017 A1) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Rejoinder
Claim 1 is allowable. Claims 23-29, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A and B, as set forth in the Office action mailed on 18 May 2021, is hereby withdrawn and claims 23-29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Claims
Claims 1-38 are allowed.

Response to Declaration under 37 CFR 1.132 
The Declaration of Dr. John R. Erbey II under 37 CFR 1.132 filed 28 October 2021 is sufficient to overcome the rejections of claims 1-12, 14-18, 21 and 30-34 under 35 U.S.C. 103 over Kim; Sungyul D. (US 20130331824 A1) in view of Trogolo, Jeffrey A. et al. (US 20020068093 A1) as set forth in the last Office action. 
Declarant submits test results that show how commercially available Malecot and Duette™ catheters did not prevent occlusion from bladder tissue when negative pressures between 0-45 mm Hg were applied (p. 7). The test results show that the Malecot catheter pulled bladder tissue towards the drain openings and sealed the drain lumen (p. 7, Figs. 7a, 7b). Similarly, tissue was drawn between balloons into the drainage holes of the Duette™ catheter (p. 9, Fig. 8). The Kim catheter is similar in design and appears to suffer from the same deficiencies as the Duette™ catheter. 

Reasons for Allowance
All references on the IDS forms filed 13 April 2022 and 20 April 2022 have been considered. 
The closest art of record, Li, Ya (CN 103203062 A) discloses a urinary catheter comprising a retention portion (Fig. 1, the catheter comprises a balloon); 
a coating comprising a lubricant and an antimicrobial material (¶ [0014], antibacterial layer 41 in slow-release layer 42 and attached on the in slow release layer in a lubricant layer 42 on 43 in the slow release layer 32 on outer lubricating layer 33, in wall coating 4 from the outside to the outside; ¶ [0016] an antimicrobial layer 31 and in antibacterial components are of the layer 41 containing Ag +, Zn2 +, or Cu2 + ion of the inorganic salt); and
one or more drainage holes, ports or perforations (Fig. 1, an inlet is positioned between the balloon and distal tip of the catheter). 
However, Li does not teach or suggest a retention portion comprising a protective surface area and a protected surface area. Li is also silent whether the drainage hole inhibits occlusion from urinary tract tissue upon application of negative pressure to the catheter. Li instead focuses on features of the coating (¶ [0014]-[0020]).

Also cited on a recent IDS, Nyman; Martin et al. (US 20100086580 A1), discloses a catheter (Abstract: a medical device, such as a urinary catheter; claim 9, a urinary catheter), including a coating comprising a lubricant and an antimicrobial material (¶ [0036] in the context of the hydrophilic conduit, means with a hydrophilic material, for example PVP; ¶ [0046], a stable hydrophilic coating by applying sequentially to the surface of the substrate; ¶ [0057] on the top layer of the antimicrobial coating, coating the hydrophilic coating on the substrate to form embodiments of the present invention; ¶ [0055], the substrate is dipped in comprises not more than 0. 10 grams/litre of effective quantity of silver salt, more specifically silver nitrate).
However, Nyman does not teach or suggest a retention portion and also lacks a drainage hole that inhibits occlusion upon application of negative pressure to the catheter. Nyman instead focuses on features of the coating (¶ [0041]-[0045]). 

Also cited recently, Burnett, Daniel R. (US 20040147871 A1) describes an implantable fluid management system (¶ [0002], [0009], [0039], FIG. 1, a vesicular shunt or drain 1), comprising: 
a catheter (¶ [0039], FIG. 1, a vesicular shunt or drain 1; ¶ [0044] A tubing member 11 may be attached to the inflow port of shunt 1); 
a retention portion (¶ [0039], the shunt or drain 1 may comprise a flange or projection 2, 3 at each end of the shunt 1); and
a coating comprising an antimicrobial material (¶ [0051], the shunt, pump, or tubular devices may incorporate one or several anti-infective agents … one or more antibiotic dispensers, antibiotic eluting materials … coatings which prevent bacterial adhesion); and 
a negative pressure source (¶ [0048], Pump 16 may be configured as a unidirectional pump to facilitate fluid transfer in a single direction; ¶ [0055], The pump 101 may be placed under the skin 111).
However, Burnett lacks a urinary catheter or stent and instead configures the device to drain fluid from a peritoneal cavity (¶ [0061], This arrangement may be utilized ideally for the peritoneal fluid draining design because the bladder 110 and peritoneal cavity 115 share a common wall). Burnett also lacks a retention portion having drainage port that prevents tissue from occluding the at least one drainage port. At most, Burnett arranges a single inlet on the drain 1, at one of its flanged ends (Figs. 5A-5C). Although Burnett describes an embodiment configured to drain fluid from multiple locations in the body, Burnett does not teach or suggest an opening adapted to prevent tissue occlusion from a urinary tract(¶ [0050], the receptacle 12 may be placed, as described above, within the peritoneal cavity as shown in FIG. 8A … FIG. 8B where the receptacle 17 may be positioned within the pulmonary space … FIG. 8C shows an example where the receptacle 18 may be positioned within the cerebrospinal region … a receptacle may be positioned within the pericardial region).



All references on the IDS filed 01 April 2022 have been considered. 
Adams, Jr.; John D. et al. (US 20160213881 A9), the closest art of record, discloses a retention drainage catheter (¶ [0002], [0030], FMID catheter 20); comprising a retention portion (¶ [0031], segmented retention element 39); and  
a coating upon at least a portion of the protective surface area comprising an antimicrobial material (¶ [0050] The FMID catheter 20 can be coated or impregnated with therapeutic agents, such as but not limited to, antibiotics, antiseptics); and 
a protective surface area and one or more protected drainage holes, ports or perforations (¶ [0036], filter membrane 24 … proximal 22b and distal drainage ports 22a; ¶ [0037], Debris 73 smaller in cross sectional area than the cross sectional area of an individual perforation 47 … can pass freely through the filter membrane 24, drainage ports 22, and then through the drainage lumen 23 without causing obstruction). 
However, Adams lacks a coating comprising both a lubricant and an antimicrobial material. At most, Adams discloses an antiseptic (¶ [0050]). 
Also cited on the recent IDS, Teague; James et al. (US 20110320008 A1) discloses a ureteral stent (¶ [0002], [0006], [0017] FIG. 1 … medical device 100; ¶ [0019], the medical device 100 is a ureteral stent; ¶ [0030] FIG. 2A … medical device 200; ¶ [0052] FIG. 6 … medical device 600), comprising:
a retention portion (¶ [0053] The distal end portion 610 is configured to be placed in a kidney of the patient and includes a retention member 612); and 
However, Teague does not teach or suggest a coating comprising a lubricant and an antimicrobial material. At most, Teague lists various polymers used to construct the stent (¶ [0026], the medical device 100 is constructed of a biocompatible plastic, such as, but not limited to, polyester, nylon based biocompatible polymers, polytetrafluoroethylene polymers, silicone polymers, polyurethane polymers, polyethylene polymers, and thermoplastic polymers).  Teague also does not apply negative pressure to the stent and at most describes a passive drainage device.  

All references on the IDS filed 14 March 2022 have been considered. 
Reyes; Javier G. (US 20140214009 A1), the closest art of record, discloses a catheter (¶ [0028] FIGS. 2-5, the present apparatus 70 for treatment of urinary incontinence), including a retention portion (¶ [0029], retainer member 80 may include a disc-shaped member 81 having a generally circular configuration as shown in FIG. 3), and a coating comprising an antimicrobial material (¶ [0033], Preferably the entire apparatus 70, retainer member 80 and tube 71, are treated, coated, or impregnated, with the at least one antibiotic … could also be treated, coated, or impregnated with silver to release silver ions into the urethra 62 and bladder 60). 
However, Reyes lacks a coating comprising both a lubricant and an antimicrobial material, and at most describes antibiotic or antimicrobial substances. 
Also cited on the recently filed IDS, Garcia; Justin (US 20170095323 A1) discloses a urinary catheter (¶ [0005], [0023] FIG. 1 illustrates a urinary prosthesis or a urinary catheter 100), including a retention portion (¶ [0023], flexible petals, wings, or stabilizers 106); and a lubricant (¶ [0046], A lubricant can be positioned between the inner surfaces of the links 704 and the outer surfaces of the drive units 710 to facilitate smooth rotation of the drive units 710 within the tubular assembly 700). 
However, Garcia lacks protective and protected surface areas and also does not disclose a coating comprising both a lubricant and an antimicrobial material. At most, Garcia applies a lubricant on a surface of a catheter component (¶ [0046]). 

All references on the IDS filed 23 February 2022 have been considered. 
Shelton; Kurt G. et al. (US 20150283362 A1), the closest art of record, discloses a catheter including a retention portion (¶ [0025], distal kidney section 15). 
However, Shelton lacks a protective surface area and a protected surface area and a coating comprising both a lubricant and an antimicrobial material. At most, Shelton describes a retention portion with a plurality of drainage holes, but does not disclose whether the holes are arranged to inhibit tissue from occluding the drainage holes (¶ [0042] One or more holes 170 may be disposed on the coiled structure 160, and the holes 170 may be of sufficient size for fluid flowing within lumen 14 to exit the tubular body 12). Shelton discloses a lubricant, but does not teach or suggest a coating that includes both a lubricant and an antimicrobial material (¶ [0048], the inner surface may be coated with a lubricious coating to facilitate the flow of fluid within lumen 14). 

Applicant’s arguments filed 28 October 2021 regarding Kim; Sungyul D. (US 20130331824 A1), Trogolo, Jeffrey A. et al. (US 20020068093 A1), Terry; Richard N. et al. (US 20130231640) and Schmid; Matthew J. et al. (US 20080142023 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Trogolo, the closest art of record, lacks a retention portion comprising a protective surface area and a protected surface area; and a coating comprising an innermost layer, first through third sublayers and outermost layer comprising hydrophilic, antibacterial and antibiotic materials. At most, Trogolo discloses a coating for a catheter (¶ [0002], [0025], [0039]), comprising a lubricant (¶ [0027], [0050], 0.60% sodium hyaluronate); and an antimicrobial material (¶ [0037], [0051], silver (I) oxide, silver acetate … or silver zeolite). 

Another cited reference, Schmid, discloses a coating composition for a catheter including an antimicrobial material (¶ [0077]). However, Schmid lacks a coating comprising both a lubricant and an antimicrobial material. At most, Schmid describes an antimicrobial component mixed with a biodegradable component (¶ [0019], [0034], [0037]), and humectant agents (¶ [0137]). 

Also of record, Messier; Pierre J. (US 20120042427 A1) discloses a coated catheter (¶ [0008], [0016], elastomeric article 10 having an outer coating 12; ¶ [0019], polymeric coatings on the elastomeric product 16 (e.g., catheter of glove)); the coating comprising plural layers (¶ [0022], After drying, the catheter contains both a barrier layer 18 and a secondary layer 12 coated directly on top of the barrier layer); and an antimicrobial material (¶ [0020], outer (secondary) layer 12 containing the iodinated resin 14). However, Messier lacks a lubricant, and at most describes hydrophilic polymers (¶ [0020], [0022], polyacrylics, modified polyacrylics, hydrogel polymers, polyacrylic/polyurethane blends). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Utterberg, David S. et al. (US 20050042240 A1) discloses an intravenous catheter (¶ [0069] Cannula set 10 carries a rigid cannula 18 which may either have a sharp tip or a blunt tip 20) coated with a lubricating antimicrobial coating (¶ [0047] Alternatively, or additionally, the fluid of this invention may be applied to the lumen of a cannula such as a catheter; ¶ [0072] For example, specific formulations may comprise an aqueous isopropyl alcohol solution … containing 0.5 weight percent of neutralized Carbopol, or 2.2 weight percent of hydroxypropylcellulose, to provide a viscous, gel-like material). However, Utterberg lacks a pH buffer material and a protective surface area that inhibits occlusion of one or more protected drainage holes upon application of negative pressure. 

Nesbitt; Bruce (US 20090162530 A1) discloses a coated low friction medical device (¶ [0008], [0009], [0030], medical wire 200), comprising both an antimicrobial material and lubricant (¶ [0059] During the curing process, some of the anti-microbial particles migrate or rise to the surface of the coating in addition to the low-friction material. However, Nesbitt does not teach or suggest a pH buffer material or protected drainage holes. At most, Nesbitt describes a wire with one or more coating layers (¶ [0043], the coating includes a base layer including the epoxy matrix, and a top coat including fused molecules of PTFE; ¶ [0046] Referring to FIG. 8 … base layer 228 above the heated segment of the medical wire … low-friction top coat). 
Goral; David et al. (US 20110301553 A1) describes an antimicrobial lubricant for an intravenous (IV) catheter (¶ [0006], [0018]), including both a lubricant and antimicrobial agent (¶ [0020] The lubricious antimicrobial coating on the outer diameter surface of the catheter; ¶ [0035] For the instant invention, the antimicrobial coating is sprayed onto the outer diameter circumferential surface of the catheter 14 from a solution that contains the antimicrobial agent and the silicone lubricant). However, Goral lacks a pH buffer material and protected drainage holes. Instead, Goral discloses only an intravenous catheter (¶ [0034] The inventive antimicrobial lubricant is applied as a coating). 

Conway; Anthony J. (US 20130150828 A1) discloses a sustained release antimicrobial cannula such as a urinary catheter (¶ [0008], [0010], In certain embodiments the cannula is a urinary catheter … a "Foley" catheter); comprising a coating that includes a lubricant and antimicrobial agent (¶ [0071], the outer antimicrobial release layer 61 includes silicone fluid which is incorporated therein to provide for more rapid diffusion of the antimicrobial agent upon exposure to an aqueous medium; ¶ [0088] Because the overcoat layer 42 and the outer fungicide release layer 61 are made of the same polymeric bonding composition, even though each respective layer 42, 61 may be created in a plurality of dipping steps, they are represented in FIGS. 15-18 as single layers 42, 61; Claim 8 … wherein the polymeric matrix includes silicone rubber, the antimicrobial agent comprises a nitrofuran compound, a paraben antifungal, or combinations thereof; which is soluble in water).
However, Conway lacks a pH buffer and at most specifies the solubility of the antimicrobial agent at a specific pH and temperature (¶ [0009], [0068], the nitrofuran compounds have a solubility in water of about 0.2 to about 0.001% by weight in water at a pH of about 6 and a temperature of about 25 degrees C). 

Shevgoor; Siddarth K. (US 20150306364 A1) discloses a catheter that includes an antimicrobial coating (¶ [0005], [0028] FIGS. 1A-1C illustrate a portion of a catheter tubing 100); comprising both a lubricant and antimicrobial material, arranged in more than one layer (¶ [0029], FIG. 2C illustrates antimicrobial coating 101 that remains on catheter tubing 100 after the evaporating solvent has evaporated. FIG. 2D illustrates a lubricant 102 that has been applied to catheter tubing 100 overtop of antimicrobial coating 101; ¶ [0055] After passing through the pretreatment process, an antimicrobial coating 101 will be formed on the outer surfaces of catheter tubing 100 as is shown in FIG. 1B. Then, as shown in FIG. 1C, a lubricant 102 can be applied to catheter tubing overtop of antimicrobial coating 101). However, Shevgoor lacks a pH buffer material and a protective surface area that inhibits occlusion of protected drainage holes.

Burkholz; Jonathan Karl et al. (US 20110009831 A1) describes a coating for dermally invasive devices (¶ [0002], [0009], [0028] Referring now to FIG. 1, a catheter device assembly system 10); including a lubricant (¶ [0034] In some embodiments, coating 70 comprises a viscous and lubricious gel matrix 74 disposed on transdermal surface 44, as shown in FIG. 4A); and an antimicrobial material (¶ [0035] Pool 76 provides a physical barrier of antimicrobial coating material 70 thereby further preventing introduction of unwanted microorganisms into insertion site 14). 
However, Burkholz does not teach or suggest any pH buffering or regulating material in the coating formula. At most, Burkholz lists cationic polymers as components of the coating (¶ [0051], Non-limiting examples of cationic polymers include cellulosic polymer, chitosan, polyvinyl alcohol, polyvinyl pyrrolidone, polyvinyl acetate, polyurethane, and water-soluble cellulose). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781